El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal. .
En este caso la Corte de Distrito de San Juan desestimó una apelación procedente de la corte municipal a virtud de una moción presentada por la demandante acompañada de un affidavit creditivo de haberse notificado dicha moción al demandado en el cual expresaba el abogado del apelado que había depositado en la oficina postal de San Juan un sobre debidamente franqueado conteniendo una copia fiel y exacta de la referida moción y de la certificación del secretario de la corte municipal a que en ella se hace referencia dirigido a Antonio Alvarez • González, a Puerta de Tierra, que es donde tiene su residencia, y que entre la ciudad de San Juan y el barrio de Puerta de Tierra existe un servicio regular diario de correos.
Aparece, pues, del affidavit de notificación no sólo que la residencia del demandado era conocida del abogado de la demandante sino también que dicho demandado y abogado ambos residían dentro del municipio de San Juan. Por otra parte el affidavit no muestra por sí que la notificación se hiciera por correo certificado.
El artículo 320 del Código de Enjuiciamiento Civil pres*363cribe como forma alternativa para la diligencia de una no-tificación que lia ele hacerse.personalmente a una parte, que “si se ignorare su dicha residencia, se cursarán por correo, bajo sobre certificado dirigido a dicha parte”. El artículo 321 prescribe que la remisión por correo se hará “cuando la persona encargada de hacer la notificación o remitir los documentos y aquella a quien fueren dirigidos residieren o tuvieren sus oficinas en distintos puntos, entre los cuales hubiere un servicio regular de comunicaciones por correo.”
La notificáción que según parece se trató de hacer en este caso se fundaba en la teoría de que las personas que residen en diferentes barrios de la misma municipalidad re-siden en “distintos puntos” dentro del significado de este estatuto, criterio con el cual no podemos estar de acuerdo. La notificación personal constituye la regla general y es la mejor práctica de ser factible. No debe darse mayor exten-sión mediante interpretación judicial al alcance que tiene el precepto estatutorio para hacer la notificación en otra forma, en pro de la conveniencia, cuando las partes o los abogados viven o tienen sus oficinas en distintos sitios. De interpretarse la frase “distintos puntos” en el sentido de significar diferentes barrios de la misma municipalidad por igual razón podría considerarse que comprende a los dife-rentes edificios de una misma manzana y de este modo la excepción pronto se convertiría en la regla. Claramente que no fue la intención de la Legislatura introducir tal incerti-dumbre, confusión o injusticia como resultaría de cualquier interpretación liberal del lenguaje empleado o laxitud al ajus-tar la práctica a las disposiciones del estatuto.
Los abogados al recurrir al método excepcional deberán tener cuidado de que los autos revelen todas las circunstan-cias que justifiquen tal proceder, así como también de que el procedimiento prescrito por la ley ha sido observado. Quintero v. Morales, 19 D. P. R. 1183; Tettamauzi v. Zeno, 24 D. P. R. 53; Rivera v. Martínez, 26 D. P. R. 139; Heinlen v. Heilborn, 94 Cal. 636; Hogs’ Bach Co. v. New Basil Co., *36463 Cal. 121; Cunningham v. Warnekey, 61 Cal. 507; Reed v. Allison, Idem. 461; Moore v. Besse, 31 Cal. 180.
La sentencia apelada debe ser revocada devolviéndose las actuaciones.

Revocada la sentencia apelada y devuelto él caso a la corte inferior.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.